DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: means for receiving . . . ; means for determining . . .; means for determining . . . ; and means for validating in Claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:  [0081] a hardware interface 316 between the physical layer 306 and the communication hardware (for example one or more radio frequency (RF) transceivers) for receiving and processors defined in [0038]-[0041] and [0066]-[0067] for determining and validating. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 




Claim Objections
Claim 20 is objected to because of the following informalities: 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 12, 14-24, 26, 29, 31, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over GENG (WO2021087921 A1) in view of Yang (WO 2021073314 A1)

Re: Claim 1
GENG discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (See Geng Fig. 1: [0038]: A wireless end device) in a next generation (NG) radio access network (RAN) (NG-RAN) (See Geng Fig. 1: [0039] a new generation base station (generation Node B, gNodeB) . . . gNodeB in NR system), comprising: 
receiving, at the UE, a system information block (SIB) (See Geng  [0061] The system information here may be, for example, system information (system information, SI), or may also be a system information block (system information block, SIB) from a cell of the NG- RAN; (See Geng Fig. 1: [0039] A network device is an entity on the network side that transmits or receives signals, such as a new generation base station (generation Node B, gNodeB).
See Geng [0096]: the network device may send system information [0062] The system information may include regional system information and/or cell system information.
NOTE: Also See [0068], [0147]: The UE moves to the first cell, and the first cell sends the following information: . . . at least one network identifier of the first cell (for example, specifically PLMN ID 1, PLMN ID 2, PLMN ID1+SNPN ID1), 
determining, by the UE, whether the cell supports non-public networks (NPNs) (See Geng [0044] Generally, the private network type can be identified by a private network identifier (NPN Identifier, NPN ID) based on the received SIB 1; (See Geng [0008] the first information indicating the network identifier used for judging the validity of the system information)
(See Geng [0185] For NPN UEs or UEs that can identify private network identifiers (such as at least one of R16 PN UEs, CAG+PN UEs, SNPN UEs, CAG-only UEs, or UEs of subsequent versions), determine the first private network according to the first information.
NOTE: Also See [0044]: The UE determines whether the UE can access the private network cell according to the NPN ID sent by the cell and the subscription information of the UE.
NOTE: See [0043] for further details re private network including NPN and [0053] for additional support. 
determining, by the UE, whether an NPN-identifier (NPN-ID) (See Geng [0167]: the NPN UE or the UE that can identify the private network identifier (such as at least one of R16 PN UE, CAG+PN UE, SNPN UE, and CAG-only UE) in the received SIB1 matches an NPN-ID associated with a stored SIB in response to determining that the cell supports NPNs based on the received SIB1; and 
See Geng [0056] For regional system information, the UE may compare the network identifier, system information area identifier, and label value of the system information of the 
NOTE: Also See [0073] 1), the first PLMN IDcell2 in at least one PLMN ID of cell 2 is compared with the PLMN IDcell1 stored by the UE 
NOTE: Also See [0117] and [0167] re NPN UE for further support.
validating, by the UE, the stored SIB based at least in part on the received SIB1 in response to determining that the NPN-ID in the received SIB 1 and the NPN-ID associated with the stored SIB match.  (See Geng [0077]: (or a matching failure))
See Geng [0076]  If the above three comparison results are all the same, the UE determines that the SIBx is valid in cell 2, so the UE does not need to read the SIBx sent by cell 2 in cell 2, but applies the previously stored SIBx,
NOTE: Also See [0138]
Geng does not appear to explicitly disclose SIB1.
In a similar endeavor, YANG discloses receiving, at the UE, a system information block (SIB) one (SIB1) from a cell of the NG- RAN;
See YANG [0152] when determining whether the locally stored system information is still valid, the terminal device will compare whether the locally stored system information is consistent with the system information broadcast by the cell . . . in the system information broadcasted by the cells under it (for example, SIB1 system information), NPN network identificatio5n information (such as PLMN ID, NID, CAG, cell identity) and PLMN network identification information ( PLMNID, cell identity) may be included in the same list entry (for example, PLMN-IdentityInfoList).
Note, Geng and YANG are analogous art because both are directed to obtqaining system information for mobile devices (See Geng [0002] and YANG [0152]). 
Geng invention by employing the teaching as taught by YANG to provide the limitation.  The motivation for the combination is given by YANG which provides implementation detail and standardized the method (improves adaptability).

Re: Claims 2 and 17
Geng in view of YANG discloses determining, by the UE, whether the cell supports NPNs based on the received SIB 1 comprises determining, by the UE, whether the cell supports only NPNs based on the received SIBI; and (See Geng [0048] 2) CAG-only UE: only supports the UE of the CAG private network. [0050] 4), SNPN UE: only supports the UE of the SNPN private network)
See Geng [0053] R16 PN UE, R16 CAG-only UE, R16 CAG+PN UE, R16 SNPN UE can identify PLMN ID, PLMN ID+CAG ID, PLMN ID+SNPN ID, etc
NOTE: Also See [0044]
determining, by the UE, whether a NPN-identifier (NPN-ID) in the received SIB1 matches an NPN-ID associated with a stored SIB in response to determining that the cell supports NPNs based on the received SIBI comprises determining, by the UE, whether an NPN- ID in the received SIBI matches an NPN-ID associated with a stored SIB in response to determining that the cell supports only NPNs based on the received SIB 1.  
See Geng [0121]: if the CAG network is a network that relies on operator deployment, for CAG-only UEs, the network identifier of the first PN among the at least one network identifier sent by the network device in the first cell can also be pre-defined and used for system information. judgment of validity.
NOTE: Also See YANG [0160] if the SIB1 of a cell that only supports the SNPN network contains only one network identification list, then case 1: the first PLMN ID in SIB1 can be the 

Re: Claims 3 and 18
Geng in view of YANG discloses indicating, by the UE, that the stored SIB is invalid in response to determining that the NPN-ID in the received SIBI and the NPN-ID associated with the stored SIB do not match.  (See Geng [0078] The following methods determine whether the stored SIBx is valid: [0079] 582 1), the first PLMN IDcell2 in at least one PLMN ID of cell 2 is compared with the PLMN IDcell1 stored by the UE)
See Geng [0083] If it is unsuccessful, the subsequent comparison is stopped, and it is determined that the final result is that the stored cell system information SIBx is invalid, so the cell system information SIBx needs to be received from cell 2 .

Re: Claims 4 and 19
Geng in view of YANG discloses wherein the NPN-ID is a standalone NPN (SNPN)- identifier (SNPN-ID).  
(See Geng [0044]: Corresponding to the private network type, the private network identifier may include at least one of SNPN ID (or NID), PNI-NPN ID, and CAG ID.

Re: Claims 5 and 20
Geng in view of YANG discloses wherein the SNPN-ID comprises a network identifier (NID) and optionally a public land mobile network (PLMN)-identifier (PLMN-ID).  
(See Geng [0044]: Generally, a private network identifier can be uniquely identified according to the PLMN ID+NPN ID. . . . the private network network identifier corresponding to the SNPN network is generally PLMN ID+SNPN ID)

Re: Claims 6 and 21
Geng in view of YANG discloses wherein the NPN-ID is a combination of a public land mobile network (PLMN)-identifier (PLMN-ID) and a closed access group (CAG)-identifier (CAG-ID).  
(See Geng [0044]; for the private network network identifier of the CAG network, it can be only PLMN ID+CAG ID, or PLMN ID)

Re: Claims 7 and 22
Geng in view of YANG discloses wherein only a first NPN-ID in the received SIB and only a first NPN-ID associated with the stored SIB (See Geng [0166] only the first network identifier is predefined. The first one of the at least one network identifier of a cell can be used to judge the validity of the system information) are used to determine whether the NPN-ID in the received SIBI matches the NPN-ID associated with the stored SIB.  
See Geng [0167] the NPN UE or the UE that can identify the private network identifier (such as at least one of R16 PN UE, CAG+PN UE, SNPN UE, and CAG-only UE) can determine that only the first private The network identifier is used for judging the validity of the system information
NOTE: Also See [0067], [0113], [0116], [0117], [0130], [0164], and [0176] for additional support.
NOTE: Also See YANG [0160]: the terminal device should use the first network identification information (for example, PLMN ID and NID and/or CAG ID) instead of the first PLMN identification when verifying the SIB. For another example, in the first case, it is stipulated that terminal devices of Release 16 and later versions use the first network identification information (for example, PLMN ID and NID and/or CAG ID) instead of the first PLMN identification to verify the SIB.  See the rejection of Claim 1 for motivation to combine. 

Re: Claims 8 and 23
Geng in view of YANG discloses determining, by the UE, whether an NPN-identifier (NPN-ID) in the received SIB1 indicates that the cell is associated with a standalone NPN (SNPN) (See Geng [0048] 2) CAG-only UE: only supports the UE of the CAG private network. [0050] 4), SNPN UE: only supports the UE of the SNPN private network) and a network identifier of the SNPN is locally managed.  
See Geng [0053] R16 PN UE, R16 CAG-only UE, R16 CAG+PN UE, R16 SNPN UE can identify PLMN ID, PLMN ID+CAG ID, PLMN ID+SNPN ID, etc.  [0044]: The UE determines whether the UE can access the private network cell according to the NPN ID sent by the cell and the subscription information of the UE.
NOTE: SNPN (standalone NPN, by definition, defined private network with no dependencies on the public network (https://www.mpirical.com/glossary/snpn-standalone-npn) 
NOTE: Also See YANG [0159].  See the rejection of Claim 1 for motivation to combine. 

Re: Claim 9 and 24
Geng in view of YANG discloses wherein the NPN-ID in the received SIB1 that indicates that the cell is associated with the SNPN is a first NPN in the received SIB 1.  
See YANG [0160] if the SIB1 of a cell that only supports the SNPN network contains only one network identification list, then case 1: the first PLMN ID in SIB1 can be the special PLMN identification used by SNPN (for example, MCC=999)
NOTE: See the rejection of Claim 1 for motivation to combine. 

Re: Claims 11 and 26
Geng in view of YANG discloses indicating, by the UE, any stored SIB is invalid in response to determining that the NPN- ID in the received SIBI indicates that the cell is associated with a standalone SNPN and a network identifier of the SNPN is locally managed.  
See YANG [0159] when the R16 standard defines the cellReservedForOtherUse cell in SIB1 to be set to true, it is used to indicate that the cell's SIB1 network identification information list (PLMN-IDInforList) is used as an NPN network (For example, SNPN network), . . . and treats the stored SIB as invalid in this cell.
NOTE: SNPN (standalone NPN, by definition, defined private network with no dependencies on the public network (https://www.mpirical.com/glossary/snpn-standalone-npn) 
NOTE: The motivation for the combination is given by YANG which improves efficiency by eliminating invalid SI. 

Re: Claim 12
Geng in view of YANG discloses wherein the network identifier of the SNPN being locally managed is indicated at least in part by one or more bits of the network identifier of the SNPN.  
See YANG [0160]:  if the SIB1 of a cell that only supports the SNPN network contains only one network identification list, then case 1: the first PLMN ID in SIB1 can be the special PLMN identification used by SNPN (for example, MCC=999)
NOTE: SNPN (standalone NPN, by definition, defined private network with no dependencies on the public network (https://www.mpirical.com/glossary/snpn-standalone-npn) 
NOTE: The motivation for the combination is given by YANG which improves efficiency by providing indication in network identifier. 

Re: Claim 14
Geng in view of YANG discloses wherein the cell is a serving cell.  
See Geng [0189]: if the terminal device determines that any set of parameters corresponding to the system information of the current serving cell and any set of parameters of the terminal device stores the system information.

Re: Claims 15 and 29
Geng in view of YANG discloses wherein the received SIB1 indicates that the cell supports only NPNs by one or more of: an information element "cellreservedforotheruse" in the SIB1 set to true and at least one standalone NPN (SNPN)-identifier (SNPN-ID) or a closed access group (CAG)-identifier (CAG- ID) indicated in the SIB1; 
See YANG [0159] when the R16 standard defines the cellReservedForOtherUse cell in SIB1 to be set to true, it is used to indicate that the cell's SIB1 network identification information list (PLMN-IDInforList) is used as an NPN network (For example, SNPN network), 
an indication in the SIB1 indicates that the cell only provides access to NPNs; and
See YANG [0160] if the SIB1 of a cell that only supports the SNPN network contains only one network identification list, then case 1: the first PLMN ID in SIB1 can be the special PLMN identification used by SNPN (for example, MCC=999)
only one a public land mobile network (PLMN)-identifier (PLMN-ID) is included in the information element "PLMN-identityInfoList" in the SIB1 and the PLMN-ID is a value associated with indicating NPN support.  
See YANG [0160] if the SIB1 of a cell that only supports the SNPN network contains only one network identification list, then case 1: the first PLMN ID in SIB1 can be the special PLMN identification used by SNPN (for example, MCC=999) or the public The same PLMN ID of the network;
The motivation for the combination is given by YANG which provides implementation detail and standardized the method (improves adaptability) following 3GPP standard.

Re: Claim 16 
Geng in view of YANG discloses an apparatus of a user equipment (UE), comprising: 
See Geng [0023] In a seventh aspect, the present application provides a communication device, including a processor and an interface circuit, where the processor is configured to communicate with other devices through the interface circuit, and execute the methods of the above aspects or embodiments of the various aspects. 181 The processor includes one or more.
a first interface configured to receive a system information block (SIB) one (SIB1) from a cell of a next generation (NG) radio access network (RAN) (NG-RAN); and 
a processing system coupled to the first interface and configured to: 
determine whether the cell supports non-public networks (NPNs) based on the received SIB 1; 
determine whether an NPN-identifier (NPN-ID) in the received SIB1 matches an NPN-ID associated with a stored SIB in response to determining that the cell supports NPNs based on the received SIB 1; and 
validate the stored SIB based at least in part on the received SIB1 in response to determining that the NPN-ID in the received SIB1 and the NPN-ID associated with the stored SIB match.  
NOTE: See the rejection of Claim 1.

Re: Claim 31
Geng in view of YANG discloses a non-transitory processor-readable medium having stored thereon processor- executable instructions configured to cause a user equipment (UE) processing system to perform operations comprising: 
See Geng [0021] In a fifth aspect, the present application provides a communication device including a processor and a memory; the memory is used to store computer-executed instructions, and when the device is running, the processor executes the computer-executed instructions stored in the memory, so that the device is executed A method as in the aspects or embodiments of the aspects described above is performed.
receiving a system information block (SIB) one (SIB1) from a cell of a next generation (NG) radio access network (RAN) (NG-RAN); and 
determining whether the cell supports non-public networks (NPNs) based on the received SIB1; 
determining whether an NPN-identifier (NPN-ID) in the received SIB 1 matches an NPN- ID associated with a stored SIB in response to determining that the cell supports NPNs based on the received SIB1; and 
validating the stored SIB based at least in part on the received SIB 1 in response to determining that the NPN-ID in the received SIB1 and the NPN-ID associated with the stored SIB match.  
NOTE: See the rejection of Claim 1

Re: Claim 46
Geng in view of YANG discloses a user equipment (UE), comprising: 
GENG [0022]: In a sixth aspect, the present application provides a communication device comprising means or means for performing the above-mentioned aspects or steps of the various aspects.
means for receiving a system information block (SIB) one (SIB 1) from a cell of a next generation (NG) radio access network (RAN) (NG-RAN); 
means for determining whether the cell supports non-public networks (NPNs) based on the received SIB 1; 
means for determining whether an NPN-identifier (NPN-ID) in the received SIBI matches an NPN-ID associated with a stored SIB in response to determining that the cell supports NPNs based on the received SIB 1; and 
means for validating the stored SIB based at least in part on the received SIBI in response to determining that the NPN-ID in the received SIB 1 and the NPN-ID associated with the stored SIB match.  
NOTE: See the rejection of Claim 1


Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of YANG as applied to Claims 1 and 16 above, and further in view of Yang’517 (US 20210360517 A1)

Re: Claims 13 and 28
Geng in view of YANG does not appear to explicitly disclose wherein the SIB1 is received on a downlink-shared channel (DL-SCH).  
In a similar endeavor, Yang’517 discloses wherein the SIB1 is received on a downlink-shared channel (DL-SCH).  
See Yang’517 [0099]  the MIB is broadcast on a physical broadcast channel (PBCH), and other types of system information (SIB1 and other SIBs that need to be broadcast) are broadcast on a physical downlink shared channel (PDSCH).
Note, Geng in view of YANG and Yang’517 are analogous art because both are directed to obtaining system information for mobile devices (See Geng [0002] and Yang’517 Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geng in view of YANG invention by Yang’517 to provide the limitation.  The motivation for the combination is given by Yang’517 which provides implementation detail and standardized the method (improves adaptability).



Allowable Subject Matter
Re: Claims 10 and 25
Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Geng in view of YANG is considered as the most relevant document in the prior art, which discloses that the NPN-ID in the received SIBI indicates that the cell is associated with a standalone SNPN and a network identifier of the SNPN is locally managed.
Geng in view of YANG does not discloses the technical features in Claims 10 and 25 of preventing, by the UE, storage of the received SIB 1 in response to determining. 
Ericsson (3GPP Draft) and Sharma (WO 2021140127 A1) discloses preventing, by the UE, access to the cell in response to determining that the NPN-ID in the received SIBI indicates that the cell is associated with a standalone SNPN and a network identifier of the SNPN is locally managed (See Ericsson 2. 1. 4) and (See Sharma “Paragraph 4”) but not preventing, by the UE, storage of the received SIB 1)
Shin (US 20210099924 A1) discloses preventing, by the UE, storage of the received SIB 1 in response to determining that the NPN-ID in the received SIBI indicates that the cell is associated with a standalone SNPN and a network identifier of the SNPN is locally managed. (See Shin [0007] and [0078]).  However, effective filing date for the reference is later 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644